In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated December 18, 2003, which, inter alia, granted those branches of the motion of the defendants third-party plaintiffs and the cross motion of the third-party defendant to dismiss the complaint pursuant to CPLR 3126 and 3216.
Ordered that the order is affirmed, with one bill of costs.
Given the plaintiffs repeated failures to provide timely and good faith responses to court-ordered disclosure, the Supreme Court providently exercised its discretion in dismissing the complaint (see CPLR 3126; Kihl v Pfeffer, 94 NY2d 118 [1999]).
In light of this determination, we do not reach the parties’ remaining contentions. Cozier, J.P., Ritter, Santucci and Luciano, JJ., concur.